             Case 2:17-cv-01694-JAD-DJA Document 51 Filed 09/21/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Shawn Pritchett,                                          Case No.: 2:17-cv-01694-JAD-DJA

 4             Petitioner

 5 v.
                                                          Order Granting Unopposed Motion for
 6 Jo Gentry, et al.,                                            Enlargement of Time

 7             Respondents                                              [ECF No. 50]

 8

 9            Respondents bring an unopposed motion to extend the time to file a response to the third

10 amended petition. 1 They argue that the press of business in other cases has taken much of their

11 time. Good cause appearing, IT IS HEREBY ORDERED that the unopposed motion for

12 enlargement of time (second request) [ECF No. 50] is GRANTED. Respondents’ answer or

13 other response to the third amended petition is due October 7, 2021.

14            Dated: September 21, 2021

15                                                            _________________________________
                                                              U.S. District Judge
16

17

18

19

20

21

22

23
     1
         ECF No. 50.
